Pep. Cueiam.
This case is not distinguishable from Flick v. Boucher, 16 Serg. & Rawle, 373, where the defendant having been the appellant at every stage, succeeded finally in abating the judgment of the justice by obtaining a nonsuit. Here he did so by a verdict and judgment on the merits; and that is the only difference. The judgment, so far as it allows the plaintiff the costs before the justice, is erroneous; but as this writ of error, is brought by the plaintiff, the defendant can have no advantage from it.
Judgment affirmed. ■